Opinion issued December 3, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00527-CV
                             ———————————
    IN RE FREEPORT-MCMORAN OIL & GAS LLC, AND MCMORAN OIL
                     AND GAS LLC, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators, Freeport-McMoRan Oil & Gas LLC and McMoRan Oil & Gas LLC,

challenge the trial court’s July 9, 2019 order compelling discovery in the underlying

case.1 We deny the petition and lift the stay imposed by our July 23, 2019 order.




1
       The underlying case is Huntington Alloys Corporation, et al. v. Freeport-McMoRan
       Oil & Gas LLC, cause number 2015-72600, pending in the 164th District Court of
       Harris County, Texas, the Honorable Kristen Brauchle Hawkins presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2